DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims1-20 are allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
	Prior art reference Wakasa (Pub No.: US 2012/0198430) teaches “ firmware execution unit 35 compares the value of the actual firmware version number and the value of the reported firmware version number information contained in the reported management data 39 before the firmware 37 is overwritten.  If the values match, the reported firmware version number information contained in the reported management data 39 is determined to have not been overwritten by the user.  If the values do not match, the reported firmware version number information contained in the reported management data 39 is determined to have been overwritten by the user.”
	Chang et al. (Pub NO. US 2007/0055854) teaches “loading firmware updating codes onto the preload zone; d) powering on the memory device; e) initializing the memory device;  f) reading memory identification information of a random-access memory (RAM) in the memory device; g) determining the firmware code's version of the memory device; h) determining the firmware code's version preloaded onto the preload zone of the non-volatile memory; i) comparing the firmware code version 
	Interpreting the claims in light of the specification the examiner finds the claimed invention is patentably distinct from the prior art of record. Any individual or combination of any of these prior art does not explicitly taught or suggests in combination with other limitations of claim 1– “in response to the attribute value matching the default value, determining that a firmware management protocol was not executed during a previous POST; in response to the attribute value not matching the default value, comparing the attribute value to a current firmware version of firmware within the persistent memory device”  - which taught nor suggested by the prior art of record (PTO-892 and 1449).Therefore, claims 1-8 indicated allowable. 
	Interpreting the claims in light of the specification the examiner finds the claimed invention is patentably distinct from the prior art of record. Any individual or combination of any of these prior art does not explicitly taught or suggests in combination with other limitations of claim 9– “compares the attribute value to a default value; in response to the attribute value matching the default value, determines that a firmware management protocol was not executed during a previous POST; in response to the attribute value not matching the default value, compares the attribute value to a current firmware version of firmware within the persistent memory device; ”  - which taught nor suggested by the prior art of record (PTO-892 and 1449). Therefore, claims 9-16 indicated allowable. 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        ri